The appellant’s challenge to the standing and legal capacity of the plaintiff to commence the foreclosure action is improperly raised on this appeal, since the same arguments were determined adversely to the appellant in a prior order granting summary judgment and the judgment of foreclosure, and he took no appeal therefrom (see generally, GG Mgrs. v Fidata Trust Co., 215 AD2d 241; Spa Realty Assocs. v Springs Assocs., 213 AD2d 781; Cherico v Bank of N. Y., 211 AD2d 961; Williams v Steinberg, 211 AD2d 597; Bank of N. Y., v Route 312 Dev. Corp., 185 AD2d 582).
Furthermore, we find unpersuasive the appellant’s contention that the order of eviction should have been vacated, inasmuch as the record supports the conclusion that he was properly served with all documents and that the plaintiff followed the appropriate procedural steps in obtaining the order (see, Lincoln First Bank v Polishuk, 86 AD2d 652).
Finally, the plaintiff’s contention regarding the propriety of the stay pursuant to CPLR 5519 (a) (6) is not reviewable on this appeal. Ritter, J. P., Thompson, Hart and McGinity, JJ., concur.